Title: To George Washington from William Smith, 13 August 1784
From: Smith, William
To: Washington, George



Most worthy Sir
Vienna, Eastern Shore of MarylandAugt 13th 1784

Being at this Place, on a Journey for the Purpose of collecting in the former Subscriptions, & raising some new Ones for our College, I met the Bearer, Mr David Arell, who lives at Alexandria, & gives me an Opportunity of enclosing & forwarding for your Perusal, the printed Account of Washington-College, the List of Subscribers & present State of the Seminary. The Design of the Publication is obvious from the Title-Page &c. With the Advice of Govr Paca & others of the Visitors, we have also a Lottery on Foot, which may be at least an excusable Means of drawing some Aid from some, whose public Spirit might not otherwise induce them to subscribe. Enclosed is the Scheme of the Lottery, which we have Reason to hope may be full by Novr the Time mentioned. We have disposed of a considerable Number of Tickets in Baltimore, & on this Shore, the different Counties take their Proportion.
If your Excellency could think of any friend to Learning in Alexandria, who might be engaged to dispose of some of the Tickets & would by Post, via Philada directed to me at Chester in Maryland, favor me with the Name, we would forward the Tickets by the Stage.
Your Goodness, I know, will excuse this Trouble, which I would not dare to give you, if your Wishes for the Prosperity of this College were not publickly known—The Building rises fast, & will be covered in this Fall, if our Subscriptions can be tolerably collected. We have near forty Workmen employed, & our Expence is at about £100 pr Week, which occasions myself & some others a good Deal of Labor & Care, to keep all afloat. I

have the Honor to be with the most perfect Regard Your most obedt humble Servt

William Smith


P.S. I shall be at Philada from the 24th Augt to 1st Septr. If you should honor me with any answer, wch may reach Philada about that Time, it may be sent to the Care of General St Clair Philada.

